css Bend COUhty SHEFF Ss’ DeBaPEmeNE |

 

 

 

  

 

 

 

 

 

Civil Enforcement Unit AC FILED a LODGED
FOr
; iN 15 2020
f
| Page: 1 .
CLERK U S DISTRICT COURT
{es DISTRICT OF ARI pUTY
AFFIDAVIT AND RETURN DE
STATE OF ARIZONA ] Court Number: 419CV00335DCB

COUNTY OF PIMA ] Process Number: 20-001275
OFFICE OF THE SHERIFF ]

I do hereby certify that I received the within and foregoing Complaint on April
28 2020 and that I served the Other, SAFETY SECTION ARIZONA CORPORATION
COMMISSION by delivering copies of the aforementioned documents to the
person(s) named therein as follows:

Served to: BRENDA MILLER (OTHER)
Service Time/Date: 14:00:00 04/29/20
Served At: 400 W Congress ST Tucson, AZ

Comments:

I FURTHER CERTIFY THAT I HAVE SERVED BRENDA MILLER (CUSTOMER SERVICE III) WITH A
NOTICE OF ELECTRONIC FILING, COMPLAINT, COMPLAINT FOR A CIVIL CASE.

Returned on May 5 2020

Mark D. Napier
Sheriff of Pima County

BY: Sf tr4n_——__ 1290

v

R. NECOECHEA #1290; DEPUTY

Subscpibed and syorn befo me this BM aay of Ve ., 2020.
At July 2 (2503

ZO i
a”

Notary Public Lo My Commisf#ion Expires

MARIA TERESA MEJIA

PIMA COUNTY
Commission # 568007
Expires July 2, 2023

  

 

 
